DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 14-20 in the reply filed on 11/17/2020 is acknowledged.  The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because the application is a 371 application, and uses the lack of unity standard which does not include search burden.  Even if search burden was part of lack of unity, there would be a search burden between the groups since they cover different subject matter.  The search for groups II and III require more detail than that of group I since they are directed to differing processes and compositions.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: the specification lacks a brief description of the drawings per MPEP 608.01(f).  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dullaert (WO 2012/041793; already of record).  Regarding claim 14:
Dullaert teaches mixing polyamide with nigrosine to make a powder for laser sintering (Abstract, page 3, line 20 through page 5, line 17).
Nigrosine has the same general formula I of additive A, with X being N, but the R1-R4 functional groups are different.
Dullaert uses the nigrosine as a crystallization retardant (page 4, line 26-32).
From MPEP 2144.09 I: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An 
In this instance nigrosine and additive A (using methylene blue as a non-limiting example for claim 14) have a close structural similarity as well as identical utilities.  Therefore it would have been obvious to one having ordinary skill to substitute one for the other since they perform the same function in polyamide and are structurally similar.
Regarding claim 15:
Nigrosine has the claimed chloride Y- group.
Regarding claim 16:
See remarks regarding claim 14, regarding the obviousness of picking a compound in the formula I family.
Regarding claims 17 and 18:
Dullaert teaches the polyamide used is at least one of PA6, PA66, PA610, PA11, PA12 (page 5, lines 14-17)
Regarding claim 19:
Claim 19 is seen as the end resultant property of the powder of claim 14.  Therefore since Dullaert obviates claim 14 then claim 19 is also obvious over Dullaert.  See MPEP 2112.01 I and II.  Since the nigrosine of Dullaert has the similar structure and identical property then the end function in the composition would also be similar in nature and thus obvious.
Regarding claim 20:
Dullaert teaches a particle sizes within the claimed range, page 2, lines 22-35.
Information Disclosure Statement
The Applicant failed to provide the reference “Characterization of a poly-ε-caprolactone polymeric drug delivery device built by selective laser sintering” by Leong et al which was cited in multiple foreign copending applications as well in the 371 ISR.
This prior art is made of record and not relied upon is considered pertinent to applicant's disclosure.  Leong teaches using methylene blue with a PCL polymer in laser sintering.
Conclusion
                                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743